UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)-February 1, 2016 The First of Long Island Corporation (Exact Name of Registrant as Specified in Charter) New York 001-32964 11-2672906 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10 Glen Head Road, Glen Head, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code - (516) 671-4900 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition OnFebruary 1, 2016, The First of Long Island Corporation issued a press release disclosing material non-public information regarding the Corporation's financial condition as ofDecember 31, 2015 and its results of operations for the twelve andthree month periodsthen ended.The press release is furnished as Exhibit 99.1 to this Form 8-K filing. Item 9.01. Financial Statements and Exhibits Exhibit 99.1 - Press release datedFebruary 1, 2016 regarding the Corporation's financial condition as ofDecember 31, 2015 and its results of operations for the twelve andthree month periodsthen ended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The First of Long Island Corporation (Registrant) Date:February 1, 2016 By: /s/ William Aprigliano William Aprigliano Senior Vice President &Chief Accounting Officer (principal accounting officer) 1
